Title: [September 1770]
From: Washington, George
To: 




Septr. 1st. Returnd from the Arbitration at Colchester. In the Evening my Brothr. Saml. & his wife & children came hither from Fredericksburg in their way to Frederick.


	
   
   Samuel Washington moved his family about this time to Harewood in Frederick County, where he lived until his death in 1781 (see “Remarks” entry for 6 Oct. 1770). His present wife was his fourth, Anne Steptoe Washington, daughter of Col. James Steptoe of Westmoreland County and widow of Willoughby Allerton (d. 1759), also of Westmoreland. The children who came today were probably Thornton Washington (c.1760–1787). Samuel’s son by his second wife Mildred Thornton Washington, and Ferdinand Washington (1767–1788), his eldest surviving son by Anne Steptoe Washington, but there may have been others (wayland [1]John W. Wayland. The Washingtons and Their Homes. 1944. Reprint. Berryville, Va., 1973., 143).



 


2. At home all day with the Company before Mentioned. Mr. Adam’s Miller came here & went to see my Mill.
 


3. Went in the Evening a fishing with my Brothers Saml. & Charles.
 


4. Rid to My Mill and back to Dinner.
 


5. At Home all day playing Cards.
 


6. Rid to the Mill with Colo. Lewis &ca. returnd to Dinner.
 


7. Went a fishing into the Mouth of Doegs Creek.
 


8. A Fishing along towards Sheridine Point. Dined upon the Point.


   
   Sheridine Point (now called Sheridan Point) is on the Potomac about a mile above the mouth of Little Hunting Creek. Part of GW’s Clifton’s Neck property, it was apparently so named because it was part of the plantation that John Sheridine, Sr., was renting from GW. The point was at this time the site of a fishing landing.



 


9. Colo. Lewis, my Sister & Brother Charles went away. At Home all day.
 


10. My Brothr. Saml. & self rid to the Mill & Back to Dinner.
 


11. Rid to the Mill and Ditchers again.
 


12. Rid to the Mill & Ditchers. Mr. Christian & his Scholars came here to Dancing.

	
   
   Jacky Custis had again come home from Annapolis for dancing lessons (John Parke Custis to GW, 30 Aug. 1770, PHi: Gratz Collection).



 


13. Rid to the Mill Ditchers & Morris and Muddy hole—also the Mill in the Afternoon. Mr. Christian went away this afternoon.
  



14. Rid to the Mill and Ditchers in the forenoon with my Brother. In the Afternoon went a fishing.
 


15. Rid to Alexandria with my Brothr. & returnd to Dinner.
 


16. At home all day. My Brothr. Sam. and his wife set of in my Chariot for his House in Fredk. Mr. Renney came here this afternoon.


   
   Rev. Robert Renney (d. 1774) served St. Margaret’s Church, Westminster Parish, Anne Arundel County, Md., 1767–74 (rightmyerNelson Waite Rightmyer. Maryland’s Established Church. Baltimore, 1956., 209).



 


17. Went up to Court, and returnd in the Evening with Mr. Nash & Mr. Peachy.


   
   The court met 17–20 Sept. (Fairfax County Order Book for 1770–72, 78–97, Vi Microfilm). In Alexandria on this day Hector Ross put some of John Ballendine’s property up for sale to the highest bidder to settle debts that Ballendine owed him. To be sold were 17 slaves, including 9 skilled craftsmen, and a tract of about 400 acres of land near the Little Falls of the Potomac (Va. Gaz., P&D, 30 Aug. 1770).



   
   mr. nash: probably one of the several Nashes living in Richmond County at this time, but he could be Col. John Nash, Jr., a prominent citizen of Prince Edward County (richmond county“Marriages, Births and Deaths in Richmond County, Extracts from North Farnham Parish Register Kept in the Clerk’s Office at Warsaw.” William and Mary Quarterly, 1st ser., 13 (1904–5): 129–32, 182–92., 186–87; hennemanJ. B. Henneman. “Trustees of Hampden-Sidney College.” Parts 1 and 2. Virginia Magazine of History and Biography 6 (1898–99): 174–84, 288–96, 358–64; 7 (1899–1900): 30–38., 6:175). mr. peachy: probably Col. William Peachey (1729–1802) of Richmond County, but possibly one of his brothers: Samuel Peachey (b. 1732) of Prince William or Essex County; Thomas Griffin Peachey (1734–1810), clerk of Amherst County; or LeRoy Peachey (b. 1736), clerk of Richmond County. William Peachey had been a captain under GW in the Virginia Regiment and was now adjutant general of militia for the colony’s Middle District, the area between the James and Rappahannock rivers east of the Blue Ridge (kemperCharles E. Kemper, ed. “Notes to Council Journals.” Virginia Magazine of History and Biography 33 (1925): 25–46., 38–41 n.33; Va. Gaz., P&D, 11 May 1769; R, 15 Feb. 1770; and R, 14 Feb. 1771).



 


18. Mr. Renny & Jacky Custis set out for Annapolis. Mr. Nash &ca. went home & I to Court again & returnd in the afternoon.


   
   Jacky had received 17s. pocket money on the previous day (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 320). GW was late in arriving for this day’s court session (Fairfax County Order Book for 1770–72, 81, Vi Microfilm).



   
   GW today began to rent from John West, Jr., the undisputed part of the land near Mount Vernon that West had earlier promised to sell him. The rent of this tract of about 200 acres was fixed at £12 10s. a year, and GW was to be allowed to take timber off the land as he pleased. West’s earlier agreement to sell all the land to GW at 43s. an acre, after the conclusion of West’s suit with Posey, was still in force, and West today specifically reaffirmed his promise to include Posey’s small strip in the sale if he should recover it. The case was to be heard before the General Court in Williamsburg this fall (agreement of West with GW, 18 Sept. 1770, PHi: Gratz Collection).



 



19. Rid to the Mill & Ditchers & come home to Dinner.
 


20. Rid to the Mill & Ditchers again & went by Poseys. Doctr. Rumney came.
 


21. Rid to the Mill and Ditchers. Doctr. Rumney went away.


   
   Before Rumney left, GW paid him for services and medicines furnished since February: £6 4s. 6d. on his own account, £5 1s. for Patsy Custis, and £1 for Fielding Lewis (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 320).



 


22. Rid to my Mill in the forenoon & afternoon. James McCarmack came here last Night & returnd today.


   
   On this day GW docked Jonathan Palmer £5 for “Six Weeks lost by Sickness and going to Loudoun Court” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 294). He then renegotiated his contract with Palmer, which was renewed annually through 1773. In June 1774 Palmer returned to help bring in the wheat harvest at a wage of 5s. per day (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 28).



   
   James McCormack (died c.1789) had served under GW in the Virginia Regiment during 1754 and now lived with his wife Mercy, widow of Joshua Hains, on Bullskin Run in Frederick County (virkusFrederick Adams Virkus, ed. The Compendium of American Genealogy: The Standard Genealogical Encyclopedia of the First Families of America. 7 vols. Chicago, 1925–42., 5:471; torrenceClayton Torrence, comp. Virginia Wills and Administrations, 1632–1800: An Index of Wills Recorded in Local Courts of Virginia, 1632–1800, and of Administrations on Estates Shown by Inventories of the Estates of Intestates Recorded in Will (and Other) Books of Local Courts, 1632–1800. 1930. Reprint. Baltimore, 1972., 271).



 


23. At Home all day Mr. Campbell and Captn. Sanford dind here.

	
   
   Capt. Lawrence Sanford, a shipmaster who had been sailing out of Alexandria for the past six years, currently commanded the brig Swift of Alexandria owned by Joseph Thompson & Co. (Sanford’s deposition, 19 Oct. 1779, naval office“Naval Office on the Potomac.” William and Mary Quarterly, 2d ser., 2 (1922): 292–95., 294–95; ship lists for South Potomac Naval District, P.R.O., C.O.5/1450, ff. 39–41, and C.O.5/1349, f. 207). He had taken a shipment of fish to the West Indies for GW during the previous year and today was arranging to take some herring jointly owned by GW and Matthew Campbell to Jamaica for sale (GW to Sanford, 26 Sept. 1769, DLC:GW). On 26 Sept. GW instructed Sanford by letter to bring him some West Indian goods on the return voyage: a hogshead of rum, a “Barrel of good Spirits,” 200 pounds of coffee, 200 pounds of sugar, and 100 or 200 oranges “if to be had good.” Those items were to be paid for out of GW’s share of the herring sales, his balance to be rendered in cash (DLC:GW). The Swift returned with GW’s goods a few months later, but GW received no cash balance, because the cost of his goods, £50 10s. 1d., exceeded his eventual proceeds from the deal, £40 15s. 9d. (Robert McMickan to GW, 7 Dec. 1770, MiU-C: Haskell Collection; Robert McMickan & Co.’s account with GW, 6 Dec. 1770–16 Feb. 1771, ViMtvL).



 


24. At home all day alone.
 


25. Rid to the Mill and Ditchers in the forenoon.
 


26. Rid by Posey’s and to the Mill & Ditchers again.
  


27. Rid to the Mill and Ditchers. In the afternoon Doctr. Rumney came here.
 


28. Rid to the Mill and Ditchers. Doctr. Rumney here Sick.
 


29. At Home all day—Doctr. Rumney still here Sick.
 


30. At home all day. Mr. Wr. Washington came in the Evening. Doctr. Rumney still here.
